United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5077                                                September Term, 2020
                                                                     1:21-cv-00203-UNA
                                                      Filed On: July 7, 2021
Fernando Fontanez,

             Appellant

      v.

Federal Bureau of Investigation,

             Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Wilkins and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion to
appoint counsel, and the motion to expedite ruling on the motion to appoint counsel, it
is

      ORDERED that the motion to appoint counsel be denied and the motion to
expedite be dismissed as moot. In civil cases, appellants are not entitled to
appointment of counsel when they have not demonstrated sufficient likelihood of
success on the merits. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s orders filed
February 12, 2021, and March 4, 2021 be affirmed. The district court properly
dismissed the complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B); Neitzke v.
Williams, 490 U.S. 319, 325 (1989) (explaining that a complaint is frivolous “where it
lacks an arguable basis either in law or in fact”). Appellant has not shown any abuse of
discretion in the district court’s denial of reconsideration. See Firestone v. Firestone,
76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam). Additionally, appellant has not
shown that the district court erred in denying him leave to file an amended complaint.
See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir.
2004) (arguments not raised on appeal are forfeited); Hettinga v. United States,
677 F.3d 471, 480 (D.C. Cir. 2012) (per curiam) (“A district court may deny a motion to
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-5077                                                September Term, 2020

amend a complaint as futile if the proposed claim would not survive a motion to
dismiss.”). Because appellant has shown no basis for the requested relief, his request
for an injunction and compensation under the Federal Tort Claims Act, 28 U.S.C.
§ 2679, is denied.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2